Citation Nr: 0330477	
Decision Date: 11/05/03    Archive Date: 11/13/03	

DOCKET NO.  98-19 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether a June 1970 VA rating decision wherein the RO 
assigned a 30 percent disability rating for left leg gunshot 
wound residuals constituted clear and unmistakable error 
(CUE).

2.  Entitlement to an effective date, prior to June 19, 1990, 
for the grant of a 50 percent disability rating post-
traumatic stress disorder (PTSD).

3.  Entitlement to an effective date, prior to June 19, 1990, 
for the grant of a 40 percent disability rating for traumatic 
arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to May 
1970.  His decorations include the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  
The Board remanded this case in February 2000 and January 
2001 for additional development.  A hearing was held before 
the Board in December 2000.

The veteran has withdrawn the claim of entitlement to an 
effective date, prior to December 15, 1982, for the grant of 
special monthly compensation for loss of use of the left 
foot.  Accordingly, this issue is not before the Board at 
this time.  

In July 2003, the veteran was informed that the Veterans Law 
Judge who conducted his hearing in December of 2000 has 
retired.  The veteran was offered the opportunity for a 
second hearing before the Board.  He was advised that if the 
Board did not hear from him within 30 days of the date of the 
letter, the Board would assume that he did not want another 
hearing.  The veteran did not respond.  Accordingly, the 
Board may proceed with the adjudication of the veteran's 
case.



FINDINGS OF FACT

1.  In June 1970, the RO granted entitlement to service 
connection for a gunshot wound of the left leg with a 
complete comminuted fractured tibia and fibula, 
osteomyelitis, and a peroneal nerve injury.  This condition 
was found to be 30 percent disabling.  In an August 1971 
rating action, the veteran was found to have a low back 
strain associated with this disorder.  He was found to be 10 
percent disabled due to his low back strain.  The veteran 
filed no timely appeal to these determinations.

2.  The June 1970 RO rating action was supported by evidence 
then of record, and it is not shown the applicable statutory 
and regulatory provisions existing at that time were ignored 
or incorrectly applied.

3.  In an August 1983 rating determination the RO denied 
entitlement to an evaluation in excess of 10 percent for low 
back strain.  The veteran did not timely appeal this 
determination.

4.  In April 1986, the veteran was denied an increased rating 
for his low back strain.  A compensable evaluation for the 
veteran's PTSD was also denied.  The veteran appealed this 
determination to the Board.

5.  In a July 1986 rating determination, based on new 
evidence, the RO granted a 20 percent evaluation for the low 
back strain.

6.  In a March 1987 decision, the Board remanded the claim of 
entitlement to a compensable evaluation for PTSD to the RO 
for additional development.

7.  In a December 1988 rating determination, based on medical 
evidence obtained at the request of the Board, the RO awarded 
the veteran a 30 percent evaluation for PTSD.  The veteran 
did not dispute this rating determination at that time.

8.  In June 1990, the veteran filed a claim seeking a total 
disability rating for compensation purposes based on 
individual unemployability (TDIU).  This claim was initially 
denied by the RO.  In December 1992 the RO granted a TDIU 
effective from June 19, 1990.  The veteran appealed the 
effective date of this award to the Board.

9.  In a November 1997 determination the Board found that the 
earliest date on which it was factually ascertainable that 
the veteran had become totally disabled by reason of his 
service-connected disabilities was December 20, 1989, the 
date which a VA hospital summary noted that at discharge the 
veteran was considered unemployable.


CONCLUSIONS OF LAW

1.  The RO rating decision of June 1970 did not constitute 
CUE.  38 C.F.R. § 3.105(a) (2002).

2.  The criteria for an effective date, for the award of a 
50 percent disability rating for PTSD, retroactive to 
December 20, 1989 have been met.  38 U.S.C.A. §§ 1155, 5107, 
5108, 5110, 5105 (West 2002); 38 C.F.R. §§ 3.104, 3.105, 
3.400 (2002).

3.  The criteria for an effective date for the grant of a 
40 percent rating for traumatic arthritis of the lumbar spine 
retroactive to December 20, 1989, have been met.  38 U.S.C.A. 
§§ 1155, 5107, 5108, 5110, 5105; 38 C.F.R. §§ 3.104, 3.105, 
3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran was discharged from active service in May 1970.  

He filed a claim seeking service connection for a gunshot 
wound to the left leg immediately following his discharge 
from military service.  He did not file a claim seeking 
service connection for PTSD at this time.  Based on his 
service medical records, the RO awarded the veteran a 30 
percent evaluation for his left leg disorder.  He was 
notified of this decision later that month.  He did not 
appeal this determination to the Board.  Accordingly, this 
decision became the final decision of VA regarding the 1970 
claim.

In September 1970, the veteran requested an examination of 
his service-connected left leg disability with a view toward 
a higher rating.  A VA examination was held in June 1971.  
Examination revealed a moderate limp.  Examination of the 
back was essentially "negative."  There was normal range of 
motion found.  Examination of the left lower extremity 
revealed multiple scars on the lateral anterior aspect of the 
left leg, secondary to fragment wounds.  There was loss of 
muscle substance in the anterior musculature of the left leg 
in the lateral crural muscle mass.  Limitation of motion of 
the ankle was also indicated.  The veteran was diagnosed with 
a gunshot wound to the left leg.

In an August 1971 rating determination, the RO continued the 
30 percent evaluation for the left leg disability.  However, 
the veteran was granted service connection for a low back 
strain.  In August 1971, he was granted a 10 percent 
evaluation for his low back strain.  He did not appeal the 
August 1971 determination to the Board.  Accordingly, it 
became the final decision of the VA regarding this second 
claim.

In March 1981, the veteran petitioned for an increased 
evaluation for his service-connected disabilities.  A VA 
examination was held in July 1981.  Based on this 
examination, in a July 1981 rating determination, the RO 
denied the new claim.  The veteran was notified of this 
determination in August 1981.  He did not appeal this 
determination.

In December 1982, the veteran filed another claim seeking an 
increased evaluation for his service-connected disabilities.  
In response, a VA examination was held in February 1983.  

In March 1983, his left leg disability was found to be 
40 percent disabling effective December 1982, the date he 
filed this claim.  He was notified of this decision in April 
1983.  He did not appeal this determination to the Board.

In April 1983, the veteran requested that his left foot 
arthritis be considered in the evaluation of his left leg 
disability.  In an August 1983 rating determination, the RO 
continued the evaluation of his orthopedic disability.  He 
did not appeal this determination.

In 1983, additional outpatient treatment records were 
obtained and considered by the RO to be a new claim seeking 
an increased evaluation.  In an August 1983 rating 
determination, the RO continued the veteran's evaluation.  He 
was notified of this determination that month.  He did not 
appeal this determination to the Board.

In July 1983, the veteran filed a claim seeking service 
connection for PTSD.  In an October 1985 rating 
determination, the RO granted entitlement to service 
connection for PTSD.  The veteran was initially granted a 10 
percent evaluation from July 1983, and a noncompensable 
evaluation from June 1984.  In March 1987, the Board remanded 
the claim for a compensable evaluation for PTSD to the RO for 
additional medical records.  

In a December 1988 rating determination, the RO awarded the 
veteran 30 percent evaluation for his PTSD.  He was notified 
of this determination and did not dispute the determination. 

In a May 1990 rating determination, the RO granted the 
veteran a temporary total disability evaluation for his 
service-connected PTSD for a recent hospitalization for this 
condition.  He was notified of this determination that month 
and did not appeal this determination to the Board.

On June 19, 1990, the veteran filed a claim seeking a TDIU.  
This claim was initially denied by the RO.  However, the 
veteran was finally awarded a TDIU from June 19, 1990.  

In December 1992 the RO awarded an increased rating from 30 
percent to 50 percent for PTSD effective from June 19, 1990 
and also granted an increased rating for low back strain from 
20 percent to 40 percent effective from June 19, 1990.  
Service-connected residuals of gunshot wounds (GSW) of the 
left leg remained at 40 percent, tinnitus remained at 10 
percent and bilateral hearing loss remained as 
noncompensable.  The combined schedular evaluation was 
increased from 70 percent to 80 percent effective June 19, 
1990.

The veteran has previously requested an earlier effective 
date for this award of a TDIU.  The Board fully addressed 
this claim in a November 1997 decision.  In a the November 
1997 determination, it was noted that the RO rating decision 
(dated December 1992) had granted a TDIU effective June 19, 
1990, the date of receipt of the claim.  It was found by the 
Board in November 1997 that the earliest date on which it was 
factually ascertainable that the veteran had become totally 
disabled by reason of his service-connected disability was 
December 20, 1989, the date which a VA hospital summary noted 
that at hospital discharge the veteran was considered 
unemployable.  The pertinent medical evidence of record at 
the time consisted of a VA hospital summary reflecting a 
period of hospitalization from December 20, 1989 to December 
27, 1989 primarily for PTSD and low back pain.  The veteran 
was considered unemployable at hospital discharge.  It was 
found that there is no indication of evidence showing that 
the veteran was considered unemployable prior to that time. 

In August 1998, the veteran filed a new claim seeking an 
earlier effective date for the award of a 50 percent 
evaluation for PTSD, and a 40 percent evaluation for his 
lumbar spine traumatic arthritis.  He appealed these issues 
to the Board.  In his December 1998 substantive appeal, he 
contended that his gunshot wound should have been 40 percent 
from June 16, 1970.  

In February 2000, the Board remanded these issues to the RO 
for a hearing.  At the hearing held before the Board in 
December 2000, the veteran withdrew his claim for an earlier 
effective date with respect to the special monthly 
compensation issue.  

The veteran noted numerous difficulties associated with his 
PTSD and back disability.  He contended that his service-
connected disabilities were much more disabling than 
indicated within the rating determinations prior to June of 
1990.  

In January 2001, the Board once again remanded this case to 
the RO for additional development.  The veteran submitted 
additional contentions.  These will be addressed below.  
Additional service medical records were obtained by the RO 
and the representative submitted written argument in July 
2003.


Preliminary Matter: Duty to Notify & to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

In Livesay v. Principi, 15 Vet. App. 165, 179 (2002), the 
U.S. Court of Appeals for Veterans Claims (CAVC) held that 
the VCAA does not apply to CUE cases.  In any event, 
particularly with respect to the claims of an earlier 
effective date, the Board finds that the requirements of the 
VCAA have been met.  

In this regard, the Board has taken no development of the 
evidence pursuant to 38 C.F.R. § 19.9(a)(2) in this case.  
Thus, the decision by the United States Court of Appeals for 
the Federal Circuit (CAFC) in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), is not applicable.  
Pursuant to 38 U.S.C.A. § 5103(a), upon receipt of a complete 
or substantially complete claim, VA must notify the claimant 
and claimant's representative, if any, of any information or 
evidence which has not already been provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(b) 
further provides that if such information or evidence is not 
received by VA within one year from the date of VA's notice 
to the claimant under 38 U.S.C.A. § 5103(a), no benefit may 
be paid or furnished by reason of the claimant's application.  

One of the regulations promulgated by VA to implement VCAA 
has recently been invalidated.  Specifically, the CAFC has 
held invalid the provisions of 38 C.F.R. § 3.159(b)(1) which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired with the proviso that if 
the information or evidence was subsequently provided within 
the one year period, then VA would readjudicate the claim.  
Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).  

With regard to the veteran's earlier effective date claims, 
after reviewing the claims folder the Board finds there has 
been compliance with the existing provisions set forth in the 
new law and regulation.  The record in this case includes all 
pertinent records.  Significantly, no additional pertinent 
evidence has been identified by the veteran as relevant to 
the issues on appeal.  The Board has remanded this case on 
several occasions in order to assist the veteran with his 
claims over several years.  Moreover, in multiple letters 
from the RO to the veteran and in several supplemental 
statements of the case over many years, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence VA would assist in obtaining.  

The Board therefore finds that there is no prejudice to the 
appellant as a result of any legal deficiency in the VCAA 
notice furnished pursuant to the invalidated regulation and 
that no useful purpose would be served by further delaying 
appellate review to provide corrected notice that the 
appellant has one year to provide additional information or 
evidence.  It is clear from communications from the appellant 
and the appellant's representative that they seek appellate 
review without further delay.   

The CAVC has concluded that the VCAA is not applicable where 
the appellant was fully notified and aware of the type of 
evidence required to substantiate his or her claim and that 
no additional assistance would aid in further developing the 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  

When, as here, there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating the 
claims, the VCAA does not require further assistance.  Wensch 
v. Principi, 15 Vet. App. 362 (2001); Dela Cruz; see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  


CUE in the June 1970 Rating Determination

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended where evidence establishes "clear and 
unmistakable error" (CUE).  For CUE error to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," 

(2) the error must be "undebatable" and 
the sort "which, had it not been made, 
would have manifestly changed the outcome 
at the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The CAVC has consistently stressed the rigorous nature of the 
concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  

CUE "are errors that are undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  "It must always be remembered 
that CUE is a very specific and rare kind of 'error.'"  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how 
the RO evaluated the facts is inadequate to raise the claim 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

In this case, the veteran's service medical records provide a 
reasonable basis for the RO's conclusion in June of 1970 that 
the veteran's left leg disability was 30 percent disabling.  
Following review of all service medical records obtained by 
the RO, the Board cannot find that it is "undebatable" that 
the veteran's service-connected left leg gunshot should have 
been evaluated as more than 30 percent disabling based on the 
evidence that existed in June 1970.  It is important for the 
veteran to understand that even if the service medical 
records were incorrect in evaluating his condition, this 
would not provide a basis to find CUE (the error must be 
undebatable).

With respect to the veteran's contentions regarding the 
severe difficulties he had with his left leg following his 
discharge from service, including the fact that he received 
Social Security disability following his discharge from 
active service, these facts do not provide a basis to 
determine that the June 1970 rating determination was 
unmistakably wrong.  

Significantly, in June 1970 the veteran himself did not 
inform the RO that he was unemployable due to his service-
connected disability.  Such a fact does not support the 
conclusion that the RO was clearly and unmistakably wrong in 
failing to award the veteran a total rating or higher rating 
at that time.  

In written argument received in March 2001, it was contended 
that Social Security disability was mistakenly overlooked by 
the RO.  Significantly, the veteran himself failed to inform 
the RO that he was receiving Social Security benefits.  Such 
facts do not support the conclusion that the RO in 1970 was 
clearly and unmistakably incorrect for failing to consider 
this evidence.  

In any event, even if the RO were aware of the fact that the 
veteran was receiving Social Security disability benefits, 
the fact that the Social Security Administration had found 
the veteran totally disabled would not provide a basis 
necessarily to conclude that the veteran was disabled solely 
due to his service-connected leg disability.  

The veteran has indicated that he has not had a job since 
being wounded in Vietnam.  Once again, such a fact is not a 
basis to conclude that the 1970 rating determination 
contained CUE.  In this regard, it would have been a great 
assistance to VA if the veteran had made these contentions to 
the RO in 1970, not in 2003.  Statements from the veteran to 
the RO in 1970 were, at best, minimal. 

Regarding the veteran's testimony on other evidence cited by 
the veteran, it is important to note that a finding of CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question (1970).  Further, the 
error must be "undebatable."  No such error exists in this 
case.  While the veteran has cited to his numerous 
difficulties with his service-connected leg disability, such 
complaints do not provide a basis to determine that the RO 
was clearly and unmistakably in error or that the VA rating 
determination more than 30 years ago was undebatably wrong.  

It must be noted that a valid claim of CUE requires more than 
a disagreement as to how the facts were weighed or evaluated.  
See Crippen v. Brown, 9 Vet. App. 412 (1996).  This case is 
similar to the facts in Crippen in that the veteran in this 
case does not assert a total failure to consider highly 
probative evidence, but argues with the findings reached from 
those facts considered.

In this case, it is clear that the 1970 rating decision was 
based on the service medical records.  The veteran in this 
case is arguing with the interpretation made by the RO in 
1970 of the medical evidence of record at that time.  This is 
not a basis under Caffrey, Crippen, Fugo, and Damrel, to find 
CUE within this rating determination.  

Thus, the veteran's claim must be denied.  In order to hold 
that the rating decision constituted CUE, it would have to be 
concluded that the evidence of record at the time the 
decision was rendered was such that the only possible 
conclusion based on the evidence was that the veteran had a 
compensable disability associated with this service connected 
condition.  See 38 C.F.R. § 3.105(a).  

In this case, it cannot be stated that the service medical 
records upon which the RO relied undebatably showed that the 
veteran was entitled to receive an evaluation greater than 30 
percent for his service-connected left leg disability.  CUE 
requires that error, otherwise prejudicial, must appear 
undebatably.  Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).  

As the CAVC stated in Saylock v. Derwinski, 3 Vet. App. 294, 
395 (1992) (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)), "[p]rinciples of 
administrative regularity dictate a presumption that 
Government officials 'have properly fulfilled their official 
duties.'"  Accordingly, the veteran's claim must fail.


Earlier Effective Dates Prior to June 19, 1990

In this case, in June 19, 1990, the veteran requested a TDIU.  
This claim was granted.  At that time, he did not 
specifically request an increased evaluation for his service-
connected PTSD or his back disability.  The RO granted the 
veteran a TDIU.  The issue of whether the veteran is entitled 
to effective date prior to June 19, 1990, for the grant of a 
TDIU has been fully addressed by the Board in a November 1997 
determination.  Accordingly, this issue is not before the 
undersigned at this time.  

The sole issue before the Board is whether the veteran is 
entitled to an earlier effective date for the establishment 
of a 50 percent disability rating for PTSD and a 40 percent 
rating for traumatic arthritis of the lumbar spine prior to 
June 19, 1990.

In June 19, 1990, the veteran did not file a claim seeking 
increased evaluations for the specific disabilities at issue.  
Accordingly, there is very little basis to award the veteran 
entitlement to an effective date earlier than June 19, 1990, 
for the grant of either claim.  On June 19, 1990, the veteran 
sought a TDIU, a separate and distinct claim that has been 
was granted.  The veteran appears to be attempting to have 
the Board readjudicate an issue that it addressed nearly 
seven years ago.

The veteran has indicated that he is in dispute of the 
evaluations of his service-connected disabilities essentially 
since his discharge from military service.  However, there 
are a series of rating determinations involving the 
evaluation of these disabilities that the veteran did not 
appeal, as cited above.  The Board cannot grant an earlier 
effective date prior to an unappealed rating action without a 
finding of CUE in that rating action.  

The Board has provided the veteran a detailed review of the 
procedural history of this case in order to provide him an 
understanding of the basis for the Board's decision and to 
avoid further litigation on this issue. 

While the issue of CUE in one of the many rating actions or 
Board decisions cited above (with the exception of the June 
1970 raring action) is not before the Board at this time, the 
Board finds no indication of CUE in any of these rating 
determinations.  The veteran himself has failed to raise the 
issue of CUE in any other rating determination other than the 
June 1970 rating determination, which has been denied.  
Accordingly, the Board finds no basis to grant the veteran 
earlier effective date for these disabilities based on CUE.

In AB v. Brown, 6 Vet. App. 35 (1993) the CAVC held that on a 
claim for an original or increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  

The decision can not be used as a basis to find CUE in a RO 
or Board decision prior to 1993.  The CAVC itself did not 
exist during much of the adjudication of this case from the 
1970s into the 1980s.  

In his substantive appeal in December 1998, the veteran 
essentially contends that he should be awarded a much higher 
disability evaluation for his service-connected left leg 
disability based on a series of citations to the law from his 
discharge from active service.  He cites to regulations 
regarding the evaluation of functional loss, bones, joints, 
the effect of missiles, scars, muscle injuries, weakness, and 
muscle damage.  
Once again, the Board must inform the veteran that in order 
to make such a determination, the Board would be required to 
find CUE in the June 1970 rating determination which 
initially awarded him a 30 percent evaluation for his gunshot 
wound and other rating actions which he never appealed.  As 
noted above, CUE is not found within the June 1970 rating 
determination.  General citation to numerous VA regulations 
does not support the conclusion that there is CUE in any 
rating determination.  

With regard to the veteran's testimony and his statements 
regarding the numerous difficulties he has had with his 
service-connected disabilities, once again, these do not 
provide a basis to find that prior RO rating decisions were 
undebatably wrong.  

In order to find an earlier effective date prior to June 19, 
1990, for the award of a 50 percent evaluation for PTSD and a 
40 percent evaluation for the back disability, the Board 
would be required to find CUE in a prior rating 
determination.  A detailed review of the medical evidence of 
record and the rating determinations cited above fails to 
provide the Board with any basis to grant the veteran earlier 
effective dates for these disabilities.  

Notwithstanding the above, in order to maintain consistency 
with the Board's prior decision of November 1997, the Board 
believes that the veteran should be granted a 50 percent 
disability rating for his service-connected PTSD and a 40 
percent rating for his service-connected traumatic arthritis 
of the lumbar spine effective December 20, 1989, the date 
which a VA hospital summary noted that at hospital discharge 
the veteran was considered unemployable.  
As noted within the Board's November 1997 determination, the 
effective date of an increased disability compensation shall 
be the earliest date as of which it was factually 
ascertainable that an increase in disability has occurred if 
the claim is received within one year from such date, 
otherwise, the date of the claim.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  The veteran did not file a claim seeking 
increased evaluations for his service-connected PTSD and back 
disability in June of 1990.  

Instead, he sought a TDIU (thus, there is no basis to grant 
the veteran's claim under 38 C.F.R. § 3.400).  
Notwithstanding, as the primary basis of the Board's November 
1997 decision was the veteran's PTSD and back disability as 
it impacted on the veteran's ability to stay employed, the 
Board believes that this is the most consistent decision 
based on the unique facts of this case.  

This specific decision will not provide the veteran 
additional compensation as he began receiving his total 
rating on December 20, 1989, based on the Board's November 
1997 decision.  

With respect to the veteran's contentions regarding the 
difficulties he associated with his service-connected 
disabilities, there is no provision in the law for awarding 
an earlier effective date based on the veteran's assertion 
that he was totally disabled prior to filing the claim.  The 
fact that the veteran was unemployed prior to filing the 
unemployability claim is not directly relevant.  

It is important for the veteran to understand that it is his 
failure to file this total rating claim sooner that provides 
much (but not all) of the basis for the Board's 1997 
decision.  Most importantly, this issue is not before the 
Board at this time as it was fully addressed by the Board in 
November 1997.  

The record does not include any communication with the 
veteran or his representative received prior to June 19, 
1990, that may be reasonably construed as an indication that 
he was seeking a TDIU, or an increased rating for his service 
connected disabilities other than in claims that were fully 
adjudicated by the RO in unappealed rating actions.  

VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  
Accordingly, there is no basis to award the veteran an 
earlier effective date for either disability.


ORDER

The June 1970 rating decision, wherein the RO granted a 30 
percent evaluation for the service-connected left leg gunshot 
wound, did not constitute CUE.

Entitlement to an effective date of December 20, 1989, for 
the award of a 50 percent rating for PTSD and a 40 percent 
disability rating for traumatic arthritis of the lumbar spine 
is granted, subject to the laws and regulations governing the 
payment of monetary awards.



                       
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 






